DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicant’s remarks, see pages 6-9, filed June 24, 2022, are acknowledged. 
 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record on June 30, 2022.
The application has been amended as follows: 
Claim 3. The electrostatic precipitator according to claim 1, wherein one and another of the discharge electrodes are arranged on opposite sides of the collecting electrodes arranged in the orthogonal direction corresponding to the discharge portions of the one of the discharge electrodes and the discharge portions of the other of the discharge electrodes at the same height protrude in the same direction,
the one and the other of the discharge electrodes being arranged such that ionic wind flowing from the discharge portions of the discharge electrodes toward the collecting electrodes does not oppose ionic wind flowing from the discharge portions of the other discharge electrodes toward the collecting electrodes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
For claims 1, Hara (US 5603752) discloses an electrostatic precipitator (Fig. 10) comprising a plurality of collecting electrodes (108) having a cylindrical shape and arranged at predetermined intervals in a direction orthogonal to a longitudinal direction of the electrodes (108 in Fig. 10) and a plurality of discharge portions protruding toward the collecting electrodes and arranged in parallel with the orthogonal direction (101a in Fig. 10). 
However, Hara fails to teach or fairly suggest wherein an equivalent diameter of a cross section of a shape of the collecting electrodes is 30 mm to 80 mm and wherein the equivalent diameter referring to a diameter of a circle having the same area as the cross section of the shape of the collect6ing electrodes, and wherein an opening ratio (α) of the collecting electrodes arranged at intervals is 10% to 70%, the opening ratio (α) being defined by the following expression:  
α = {1- ((d x 3.14/2)/Pc)} x 100 [%]
where d is the equivalent diameter, and Pc is the center-to-center pitch between the collecting electrodes.  Additionally, one of ordinary skill in the art at the effective filing date of the current invention would not have been motivated to modify the invention of Hara to achieve an equivalent diameter as recited in claim 1.  Therefore, Hara fails to teach the limitations for claim 1 as currently amended.  Claim 3 depends from claim 1, and therefore, is also allowed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        




/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        June 30, 2022